Dear Mr. Faul:
You have asked for an opinion from this office regarding your ability to serve on the council for the City of Scott and retain your current, full-time employment with the Scott Police Department as a detective.
Under the provisions of La. R.S. 42:63(D);
      No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
You are currently employed by the City of Scott. If elected to the city council, you would also hold an elective office in the same political subdivision, the City of Scott, in which you hold employment. This would be a direct violation of the dual officeholding and dual employment prohibitions of this state. I have attached two prior Attorney General's Opinions, Numbers 90-618 and 92-385, which address this issue for your review.
I hope this is responsive to your request. Should you have any additional questions or comments please contact the undersigned at your convenience.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ ROBERT B. BARBOR Assistant Attorney General
RPI:RBB:glb Enclosure
 State of Louisiana
DEPARTMENT OF JUSTICE
7TH FLOOR WILLIAM J. GUSTE, JR.                       2-3-4 LOYOLA BUILDING ATTORNEY GENERAL                           NEW ORLEANS 70112-2096